Citation Nr: 0605294	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In October 2003, the veteran presented testimony before a 
decision review officer.  In December 2005, the veteran 
presented testimony at a travel Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran alleges entitlement to service connection for 
PTSD due to an in-service assault.  The veteran recounted 
that he was physically assaulted by 21 military police 
officers in front of the Gate Four Restaurant.  The Board 
regrets any further delay in this case; however, additional 
procedural and evidentiary development is necessary.

The Board notes that 38 C.F.R. § 3.304(f)(3) was revised in 
2002 to provide for specific notification to claimants 
alleging an undocumented personal assault in service 
concerning the types of evidence other than service records 
which could be submitted to corroborate such assault.  In 
particular, if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
mental health counseling centers, hospitals, or physicians; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
post-traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3) (2005).  

Unfortunately, a review of the claims file, to include the 
statement of the case and letters from the RO to the veteran, 
fails to show that the veteran was ever provided with the 
notice set forth in 38 C.F.R. § 3.304(f)(3).  In order to 
protect the appellant's due process rights, remand of this 
appeal is required.  See Patton v. West, 12 Vet. App. 272 
(1999).

Additional evidentiary development is also necessary.  In 
January 2005, the service department reported that it would 
not have a report concerning an incident that happened off 
installation.  The RO was then referred to the Oak Grove 
police; however, Oak Grove did not exist in 1966 so the RO 
was referred to the Christian County Sheriff.  Christian 
County Sheriff's office only maintained records for up to six 
years and a flood had also destroyed many of their records.  
The Christian County Court was then queried but they stated 
they did not maintain records.  The RO was then referred to 
the County Attorney's Office.  In March 2005, the Christian 
County, Kentucky, County Attorney's Office responded that 
they had no record of the assault.  At that time, it was also 
noted that the Ft. Campbell Gate 4 Restaurant was near 
Christian County, Kentucky, and Morgan County, Tennessee, and 
that the assault could have taken place in either county.  
There is no indication in the claims folder that the RO has 
attempted to obtain records from Morgan County, Tennessee. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a letter to the 
appellant providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 (b).  In particular, this letter 
should inform the appellant of the 
provisions of 38 C.F.R. § 3.304(f)(3) 
concerning the evidence that can be 
submitted to establish the occurrence of 
the alleged personal assaults, request 
him to submit any pertinent evidence in 
his possession, and request him to either 
submit alternative evidence of the 
personal assaults or provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
the evidence on his behalf.

2.  The RO should attempt to obtain any 
available records from Morgan County, 
Tennessee, regarding an assault that took 
place in August 1966 in front of the Gate 
4 Restaurant.

3.  Thereafter, the RO should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal continues to remain denied, the RO 
should issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

